IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON

              STATE OF TENNESSEE v. ANTONIO CHAMPION

                Appeal from the Circuit Court for Madison County
          No. 97-601, 97-815, 98-105, 98-853, 02-454 Kyle Atkins, Judge
                      ___________________________________

              No. W2016-00675-CCA-R3-CD – Filed September 9, 2016
                     ___________________________________


The defendant, Antonio Champion, appeals the trial court’s denial of his motion to
correct an illegal sentence pursuant to Rule 36.1 of the Tennessee Rules of Criminal
Procedure. Because the challenged sentences are expired, the defendant is not entitled
relief. Accordingly, we affirm the judgment of the trial court.

   Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Trial Court Affirmed
                 Pursuant to Court of Criminal Appeals Rule 20

J. ROSS DYER, J., delivered the opinion of the court, in which JOHN EVERETT WILLIAMS
and ALAN E. GLENN, JJ., joined.

Joshua B. Dougan, Jackson, Tennessee, for the appellant, Antonio Champion.

Herbert H. Slatery III, Attorney General and Reporter, for the appellee, State of
Tennessee.


                             MEMORANDUM OPINION

       The defendant is appealing the denial of his motion to correct an illegal sentence.
See Tenn. R. Crim. P. 36.1. The record has been filed, and appointed counsel moves this
court to withdraw pursuant to Court of Criminal Appeals Rule 22. Counsel contends this
appeal is frivolous under Anders v. California, 386 U.S. 738 (1967). The defendant did
not respond to counsel’s motion, and the time for doing so has now expired. Having
reviewed the entire record on appeal, including counsel’s motion to withdraw and the
accompanying Anders brief, the court agrees that this appeal is frivolous.

        On October 6, 1998, the defendant pleaded guilty to robbery, possession with the
intent to sell cocaine, aggravated burglary, and theft of property valued more than $500.
The defendant received concurrent sentences of four years for robbery, six years for the
drug offense, four years for aggravated burglary, and two years for the theft conviction
for an effective sentence of six years as a Range I standard offender. The defendant was
ordered to report to begin service of his sentence on October 12, 1998. When the
defendant failed to report as ordered, he was charged with failure to appear. On February
10, 2000, the defendant pleaded guilty to failure to appear and received a sentence of two
years and six months to be served consecutive to his sentences for his prior convictions.
On October 31, 2002, the defendant pleaded guilty to reckless endangerment and
received a three-year sentence as a Range I standard offender.

       On February 23, 2015, the defendant filed a pro se motion to correct an illegal
sentence pursuant to Tennessee Rule of Criminal Procedure 36.1. He alleged that when
he was arrested for the cocaine offense on February 16, 1997, he was out on bond for the
robbery offense. The defendant alleged that he was then arrested on September 21, 1997
for the aggravated burglary and theft offenses while released on bond for the robbery and
cocaine offenses. The defendant maintained that as a result, his sentences were
statutorily required to be served consecutively rather than concurrently. See Tenn. Code
Ann. § 40-20-111(b). He further maintained that the trial court failed to award the
appropriate pretrial jail credits. The defendant alleged that because the sentences relating
to the October 6, 1998 plea agreement were illegal, his conviction for failure to appear
was “void.” He also alleged that his conviction for reckless endangerment was void.

       The trial court subsequently entered an order appointing counsel and setting the
matter for a hearing. On December 7, 2015, the State filed a motion to dismiss asserting
that the challenged sentences had expired. On March 14, 2016, the trial court entered an
order finding that the sentences challenged by the defendant had expired and denying the
defendant’s motion.

      Tennessee Rule of Criminal Procedure 36.1 provides the following mechanism for
seeking the correction of an illegal sentence:

       (a) Either the defendant or the state may, at any time, seek the correction of
       an illegal sentence by filing a motion to correct an illegal sentence in the
       trial court in which the judgment of conviction was entered. For purposes
       of this rule, an illegal sentence is one that is not authorized by the
       applicable statutes or that directly contravenes an applicable statute.

       (b) Notice of any motion filed pursuant to this rule shall be promptly
       provided to the adverse party. If the motion states a colorable claim that
       the sentence is illegal, and if the defendant is indigent and is not already
       represented by counsel, the trial court shall appoint counsel to represent the
                                             2
      defendant. The adverse party shall have thirty days within which to file a
      written response to the motion, after which the court shall hold a hearing on
      the motion, unless all parties waive the hearing.

      (c)(1) If the court determines that the sentence is not an illegal sentence, the
      court shall file an order denying the motion.

      (2) If the court determines that the sentence is an illegal sentence, the court
      shall then determine whether the illegal sentence was entered pursuant to a
      plea agreement. If not, the court shall enter an amended uniform judgment
      document, see Tenn. S. Ct. Rule 17 setting forth the correct sentence.

      (3) If the illegal sentence was entered pursuant to a plea agreement, the
      court shall determine whether the illegal provision was a material
      component of the plea agreement. If so, the court shall give the defendant
      an opportunity to withdraw his or her plea. If the defendant chooses to
      withdraw his or her plea, the court shall file an order stating its finding that
      the illegal provision was a material component of the plea agreement,
      stating that the defendant withdraws his or her plea, and reinstating the
      original charge against the defendant. If the defendant does not withdraw
      his or her plea, the court shall enter an amended uniform judgment
      document setting forth the correct sentence.

Tenn. R. Crim. P. 36.1.1

       The Tennessee Supreme Court recently addressed “whether Rule 36.1 expands the
scope of relief available . . . by permitting either the defendant or the State to correct
expired illegal sentences.” State v. Brown, 479 S.W.3d 200, 205 (Tenn. 2015). Our
supreme court held that “Rule 36.1 does not expand the scope of relief and does not
authorize the correction of expired illegal sentences. Therefore, a Rule 36.1 motion may
be summarily dismissed for failure to state a colorable claim if the alleged illegal
sentence has expired.” Id. at 211.

      The record reflects that the defendant’s sentences expired long before he filed his
Rule 36.1 motion. Accordingly, we conclude the trial court properly denied the
defendant’s Rule 36.1 motion.



      1
         Tennessee Rule of Criminal Procedure 36.1 was amended effective July 1, 2016. We
reach the same conclusion under the amended Rule.
                                             3
        For this reason, the trial court’s judgment is hereby affirmed pursuant to Court of
Criminal Appeals Rule 20. Furthermore, counsel’s motion to withdraw is hereby
granted. As directed by Rule 22(F), the Court hereby notifies the defendant that he has a
right to file a pro se application for permission to appeal to the Tennessee Supreme Court
within sixty days. See Tenn. R. App. P. 11. Because the defendant is indigent, costs are
taxed to the State.



                                             ____________________________________
                                             J. ROSS DYER, JUDGE




                                            4